Case 1:93-cr-00148-JRS-MJD Document 586 Filed 08/07/20 Page 1 of 1 PageID #: 3003




                             UNITED STATES DISTRICT COURT
                                               for the
                                    Southern District of the Indiana

  United States of America                 )
           v.                              )               Case No. 1:93-CR-00148-JRS-MJD-15
  Eddie Dean Gregory                       )               USM No. 04563-028
                                           )
                                                                   Sara Varner
  Date of Previous Judgment: 1/12/1995                             Defendant’s Attorney


          Order for Sentence Reduction Pursuant to Section 404 of the First Step Act of 2018

  Upon joint motion of the defendant and the United States for a reduced sentence based on the First Step
  of Act of 2018, and having considered such motion,

  IT IS ORDERED that the motion is:

  ☐ DENIED ☒ GRANTED and the defendant’s previously imposed sentence of imprisonment of 405
  months is reduced to 324 months.

  I. COURT DETERMINATION OF SENTENCING PURSUANT TO FIRST STEP ACT OF 2018:

  Previous Sentence Imposed: 405 months*             Amended Term of Imprisonment: 324 months
  Previous Supervised Release Term Imposed: 10 years Amended Supervised Release Term: 8 years


  II. SENTENCE RELATIVE TO AMENDED TERMS:

  ☒ Conditions of supervised release set forth in judgment are to remain in effect.
  ☐ Conditions of supervised release set forth in judgment are to remain in effect, with the following
  modifications:

  III. ADDITIONAL COMMENTS:

  * Defendants sentence was reduced from 480 months to 405 months on August 19, 2015.

  Except as provided above, all provisions of the judgment entered 1/12/1995 shall remain in effect.

  IT IS SO ORDERED.




  Date: 8/7/2020
